Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s NOTES

The preamble of claim 1 is non standard leaving it open to very broad interpretation. The examiner is interpreting “A control device for a laser machining apparatus including” to be the end of the preamble and “including” equivalent to “comprising”.  See MPEP 2111.03 Transitional Phrases.  If the applicant meant to include a plurality of lasers and a plurality of scanners which respectively scan laser beams emitted from the plurality of lasers to be part of the invention, the examiner recommends reviewing MPEP 2111.03 to see how to include this language as a limitation.

The preamble is not a limitation on the claims if it merely states the purpose or intended use, and the remainder of the claim completely defines invention independent of preamble. On the other hand, if claims cannot be read independently of preamble, and preamble must be read to give meaning to claim or is essential to point out the invention, it constitutes a claim limitation. Stewart-Warner Corp v. City of Pontiac, Mich. 219 USPQ 1162; Marston v. J.C. Penny Co., Inc. 148 USPQ 25; and Kropa v. Robie and Mahlman, 88 USPQ 478. 

Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31.  The examiner respectfully is interpreting this to be a method patent because the claimed structure to accomplish the method disclosed in the claims of the instant application is sparsely or not present.  The examiner is unsure if these are meant to be apparatus or method claims because the claims and specification recite a method and the preamble of the claims recites a device.

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. The examiner respectfully believes that claims are written broad enough that the prior art of the rejections of 3/19/2021 and 11/30/2021 still are taught and is the reason the rejections over the prior art stand.  Furthermore, due to the 112(b) rejections and specification objections disclosed herein, there remains speculation as to the scope of the limitations of the claims set forth in the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROL METHOD FOR LASER MACHINING APPARATUS, .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “scanner control unit” in claims 1, 4, 5, 6, and 7 is being interpreted as item the scanner control unit 15 which is shown in fig. 3 
“a plurality of systems” in claims 4, 5, and 7 is being interpreted as item a plurality of lasers  
“one system” in claims 4, 5, and 7 is being interpreted as item a laser 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 5, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “scanner control unit” is unclear because the specification only discloses what the scanner control unit does or includes using language that is not interpretable by a person of ordinary skill in the art and not what the “scanner control unit” is.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a plurality of systems” is unclear because the specification does not include language that helps to identify what the applicant means to be “a plurality of systems”.  The corresponding structure for “a plurality of systems” is missing.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “one system”  is unclear because the specification does not include language that helps to identify what the applicant means to be “one system”.  The corresponding structure for “one system” is missing.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “synchronously controls” is unclear because the applicant does not include language in the specification to help identify what is meant by synchronously controlling.  The intended use of synchronously controlling is recited but it is unclear what makes the controlling synchronous. 

Claims 1, 2, 3, 4, 5, and 8 recite the limitation "every predetermined time period".  There is insufficient antecedent basis for this limitation in the claim because there no recitation of a predetermined time period to bring the time period into the claims.  The recitation of "every predetermined time period" is being interpreted as “the predetermined time period”.

Claims 2, 3, 4, 5, 6, and 7 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant goes back and forth between “a” and “the” control target. The examiner is unclear if the applicant means to bring in different control targets or if they are all the same control target . 

Claims 6 and 7 recites the limitation "the same location" and “the same path”.  There is insufficient antecedent basis for this limitation in the claim.  The path is interpreted to be the arrows shown in figs. 5a and 5b and the same location is interpreted to be f1 and f2 of figs. 5a and 5b.   

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “at least one” is unclear because the examiner is unable to determine if the applicant means at least one system or if there are more than one plurality of systems.

Claim 8 recites the limitation "the plurality of lasers", “the plurality of scanners”, and “the laser beams”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is in independent form and as such it is expected that there is a recitation of "a plurality of lasers", “a plurality of scanners”, and “a laser beams” or something thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 5, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5826430B1 Amaya (hereinafter “Amaya”) in view of JP2002224865A Akasaka (hereinafter “Akasaka”). 
Regarding claim 1, Amaya teaches, except where struck through, A control device (Fig. 1) for a laser machining apparatus (1) including a plurality of lasers and a plurality of scanners (20) which respectively scan laser beams emitted from the plurality of lasers ([0014]), the control device comprising: a scanner control unit (30) which controls the plurality of scanners ([0012] line 6 through [0013]), Amaya does not teach wherein the scanner control unit synchronously controls the plurality of scanners by generating movement command information indicating a movement amount of a focal point or center of a laser beam based on one machining program, generating, based on the movement command information, interpolation data indicating the movement amount interpolated for every predetermined time period for the focal point or the center of the laser beam, and controlling the plurality of scanners based on the interpolation data indicating the movement amount of the focal point or center of the laser beam.  Akasaka teaches, wherein the scanner control unit (30) synchronously controls the plurality of scanners by generating movement command information indicating a movement amount of a focal point or center of a laser beam based on one machining program ([0010]-[0015]), generating, based on the movement command information, interpolation data indicating the movement amount interpolated for every predetermined time period for the focal point or the center of the laser beam, and controlling the plurality of scanners based on the interpolation data indicating the movement amount of the focal point or center of the laser beam ([0010]-[0015], As the laser moves in a specific order between the coordinates to mark the desired graphic on the workpiece, it is known that the stored graphic data includes information relating to the order of the coordinates to which the laser should scan and, thus, the stored graphic data can be considered as a machining program). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Amaya reference, such that  wherein the scanner control unit synchronously controls the plurality of scanners by generating movement command information indicating a movement amount of a focal point or center of a laser beam based on one machining program, generating, based on the movement command information, interpolation data indicating the movement amount interpolated for every predetermined time period for the focal point or the center of the laser beam, and controlling the plurality of scanners based on the interpolation data indicating the movement amount of the focal point or center of the laser beam for the advantage that it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Amaya to incorporate the teachings of Akasaka to include that the scanner control unit synchronously controls the plurality of scanners by generating information indicating a movement amount of a focal point or center of a laser beam based on a machining program, and controlling the plurality of scanners based on the information indicating the movement amount of the focal point or center of the laser beam. Doing so would enable the irradiation points of the laser beams to be moved to any position on the object to be processed.

Regarding claim 2, Amaya does not teach wherein the movement command information indicating the movement amount of the focal point or center of the laser beam is a movement amount for every predetermined period of the focal point or center of the laser beam.  Akasaka teaches, wherein the movement command information indicating the movement amount of the focal point or center of the laser beam is a movement amount for every predetermined period of the focal point or center of the laser beam ([0010]-[0015]).  When a scanning path is created by designating coordinates, it is common practice to consider each section between two coordinates of the path as a straight line representative of the movement of the laser from one coordinate to the next. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amaya to incorporate the teachings of Akasaka to include that that the information indicating the movement amount of the focal point or center of the laser beam is a movement amount for every predetermined period of the focal point or center of the laser beam.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Amaya reference, such that wherein the movement command information indicating the movement amount of the focal point or center of the laser beam is a movement amount for every predetermined period of the focal point or center of the laser beam, as suggested and taught by Akasaka, for the purpose of providing the advantage that it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10)

Regarding claim 3, Amaya teaches, wherein the movement command information indicating the movement amount of the focal point or center of the laser beam is a coordinate for every predetermined period of the focal point or center of the laser beam.  Amaya does not teach wherein the movement command information indicating the movement amount of the focal point or center of the laser beam is a coordinate for every predetermined period of the focal point or center of the laser beam.  Akasaka teaches, wherein the movement command information indicating the movement amount of the focal point or center of the laser beam is a coordinate for every predetermined period of the focal point or center of the laser beam ([0010]-[0015]).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Amaya reference, such that wherein the movement command information indicating the movement amount of the focal point or center of the laser beam is a coordinate for every predetermined period of the focal point or center of the laser beam, as suggested and taught by Akasaka, for the purpose of providing the advantage that it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10).
 
Regarding claim 4, Amaya teaches, except where struck through, wherein the scanner control unit (30) includes a plurality of systems which respectively control the plurality of scanners (Fig. 1; 20), one system among the plurality of systems of the scanner control unit is configured to 2Application No. 16/450,438Docket No. 010000-FA0223analyze a machining program and generate movement command data ([0022]-[0023]) .  Amaya does not teach indicating a movement amount of the focal point or center of the laser beam; and generate interpolation data indicating a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data, the one system controls a scanner which is a control target, based on the movement amount for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target, and another system among a plurality of systems of the scanner control unit controls a scanner which is a control target, based on a movement amount for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target.  Akasaka teaches, indicating a movement amount of the focal point or center of the laser beam ([0010]-[0015]); and generate interpolation data indicating a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data ([0010]-[0015]), the one system controls a scanner which is a control target ([0010]-[0015]), based on the movement amount for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target ([0010]-[0015]), and another system among a plurality of systems of the scanner control unit controls a scanner which is a control target, based on a movement amount for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target ([0010]-[0015]).  Futhermore, when a scanning path is created by designating coordinates, it is common practice to consider each section between two coordinates of the path as a straight line representative of the movement of the laser from one coordinate to the next. Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amaya to incorporate the teachings of Akasaka to include that the first and second systems control a scanner which is a control target, based on the movement amount for every predetermined period of the focal point or center of the laser beam and positional information of the scanner which is the control target.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Amaya reference, such that indicating a movement amount of the focal point or center of the laser beam; and generate interpolation data indicating a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data, the one system controls a scanner which is a control target, based on the movement amount for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target, and another system among a plurality of systems of the scanner control unit controls a scanner which is a control target, based on a movement amount for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target, as suggested and taught by Akasaka, for the purpose of providing the advantage that it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10).

Regarding claim 5, Amaya teaches, except where struck through, wherein the scanner control unit includes a plurality of systems which respectively control the plurality of scanners (as discussed above), one system among the plurality of systems of the scanner control unit is configured to analyze a machining program ([0022]-[0023]), .  Amaya does not teach and generate movement command data indicating a movement amount of the focal point or center of the laser beam; generate interpolation data which indicates a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data; and update coordinates for every predetermined period of the focal point or center of the laser beam, based on the interpolation data, the one system controls a scanner which is a control target, based on coordinates for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target, and another system among the plurality of systems of the scanner control unit controls a scanner which is a control target, based on coordinates for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target.  Akasaka teaches, and generate movement command data indicating a movement amount of the focal point or center of the laser beam (As the laser moves in a specific order between the coordinates to mark the desired graphic on the workpiece, it is known that the stored graphic data includes information relating to the order of the coordinates to which the laser should scan and, thus, the stored graphic data can be considered as a machining program; [0010]-[0015]); generate interpolation data which indicates a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data ([0010]-[0015] teaches the machining program could be considered as an interpolation unit which generates interpolation data indicating a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data, and as a focal-point coordinate update unit which updates coordinates for every predetermined period of the focal point or center of the laser beam, based on the interpolation data); and update coordinates for every predetermined period of the focal point or center of the laser beam ([0010] lines 8-10), based on the interpolation data, the one system controls a scanner which is a control target, based on coordinates for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target, and another system among the plurality of systems of the scanner control unit controls a scanner which is a control target, based on coordinates for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target ([0010]-[0015] teaches the machining program could be considered as an interpolation unit which generates interpolation data indicating a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data, and as a focal-point coordinate update unit which updates coordinates for every predetermined period of the focal point or center of the laser beam, based on the interpolation data; when a scanning path is created by designating coordinates, it is common practice to consider each section between two coordinates of the path as a straight line representative of the movement of the laser from one coordinate to the next. Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amaya to incorporate the teachings of Akasaka to include that the first and second systems control a scanner which is a control target, based on the movement amount for every predetermined period of the focal point or center of the laser beam and positional information of the scanner which is the control target, as described above).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Amaya reference, such that and generate movement command data indicating a movement amount of the focal point or center of the laser beam; generate interpolation data which indicates a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data; and update coordinates for every predetermined period of the focal point or center of the laser beam, based on the interpolation data, the one system controls a scanner which is a control target, based on coordinates for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target, and another system among the plurality of systems of the scanner control unit controls a scanner which is a control target, based on coordinates for every predetermined period of the focal point or center of the laser beam, and positional information of the scanner which is the control target, as suggested and taught by Akasaka, for the purpose of providing the advantage that it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10).

Regarding claim 6, Amaya teaches, wherein the scanner control unit (30) synchronously controls the plurality of scanners (20), so that laser beams outputted from the plurality of scanners irradiate the same location on the machining target, and scan the same path ([0012] line 6 through [0013]).  

Regarding claim 7, Amaya teaches, wherein at least one among a plurality of systems of the scanner control unit is further configured to adjust control timing of the scanner which is the control target, so that a laser beam outputted from the plurality of scanners irradiates the same location on the machining target, and scans the same path ([0012] line 6 through [0013]).  

Regarding claim 8, Amaya teaches, except where struck through, A laser machining apparatus (1) comprising: the plurality of lasers (20); the plurality of scanners (fig. 1 and 20) which respectively scan the laser beams outputted from the plurality of lasers (20; [0014]); and a control device for the laser machining apparatus to control the plurality of scanners [0012] line 6 through [0013] .  Amaya does not teach by generating movement command information indicating a movement amount of a focal point or center of a laser beam based on one machining program, generating, based on the movement command information, interpolation data indicating the movement amount interpolated for every predetermined time period for the focal point or the center of the laser beam, and controlling the plurality of scanners based on the interpolation data indicating the movement amount of the focal point or center of the laser beam.  Akasaka teaches, by generating movement command information indicating a movement amount of a focal point or center of a laser beam based on one machining program ([0010]-[0015]), generating, based on the movement command information, interpolation data indicating the movement amount interpolated for every predetermined time period for the focal point or the center of the laser beam, and controlling the plurality of scanners based on the interpolation data indicating the movement amount of the focal point or center of the laser beam ([0010]-[0015] As the laser moves in a specific order between the coordinates to mark the desired graphic on the workpiece, it is known that the stored graphic data includes information relating to the order of the coordinates to which the laser should scan and, thus, the stored graphic data can be considered as a machining program).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Amaya reference, such that by generating movement command information indicating a movement amount of a focal point or center of a laser beam based on one machining program, generating, based on the movement command information, interpolation data indicating the movement amount interpolated for every predetermined time period for the focal point or the center of the laser beam, and controlling the plurality of scanners based on the interpolation data indicating the movement amount of the focal point or center of the laser beam, as suggested and taught by Akasaka, for the advantage that it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Amaya to incorporate the teachings of Akasaka to include that the scanner control unit synchronously controls the plurality of scanners by generating information indicating a movement amount of a focal point or center of a laser beam based on a machining program, and controlling the plurality of scanners based on the information indicating the movement amount of the focal point or center of the laser beam. Doing so would enable the irradiation points of the laser beams to be moved to any position on the object to be processed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763